DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorwarth (U.S. Patent Publication No. 2018/0029178).
Regarding Claim 1, Thorwarth teaches a method for assembling a product or a portion of a product, on an assembly site (Fig. 7, 1), comprising an assembly line, the assembly line comprising a plurality of assembly stations (Fig. 7, 18-21) and at least one movable platform (Fig. 7, 5), the method comprising the following steps applied to each movable platform of the at least one movable platform:
a) Loading on the movable platform a plurality of objects (Fig. 7, 2), comprising one or several elementary part(s) and/or one or several partial assembly(assemblies) constituting the product to be assembled or a portion of the product to be assembled on the assembly line ([0070], [0076], [0114] & [0119]: lines 15-17),
b) Displacing the movable platform (Fig. 7, 5) up to an assembly station (Fig. 7, 18-21) of the plurality of assembly stations of the assembly line ([0119]: lines 15-17);

d) modifying, or assembling the object(s) transferred at step c), so as to constitute an intermediate object ([0115]: welding robots for joining);
e) transferring on the movable platform (Fig. 7, 5) the intermediate object constituted at the previous step, such that, for the following steps of the method, the object or said several objects transferred at step c) are replaced in the plurality of objects by the intermediate object constituted at step d) ([0117]: the workpiece is placed back on the conveying means (5));
f) repeating steps b) to e) so that the platform (Fig. 7, 5) is successively displaced from an assembly station, where an intermediate object is constituted, to another station, where another intermediate object is constituted ([0066], [0078], [0117], the assembled workpiece is transported into the next manufacturing system).
Regarding Claim 2, Thorwarth teaches the assembly method according to claim 1, wherein step a) is preceded by a step a0) of configuring each movable platform of the at least one movable platform ([0071]-[0072]: LAMs (6) is a part of a conveying means (5) and can be configured for various workpieces (2).).
Regarding Claims 5 and 13, Thorwarth teaches the assembly method according to claims 1 and 2, wherein the at least one movable platform (Fig. 7, 5) is displaced by an autonomous vehicle driven by a programmed system ([0011], [0065]: programmable conveyor tracks).
Regarding Claims 6 and 17, Thorwarth teaches the assembly method according to claims 1 and 2, wherein the at least one movable platform (Fig. 7, 5) carries at least one handling robot to carry out at least one portion of steps a), and/or c), and/or e) of the method ([0112]: robot).
Examiner notes that the limitations such as “to carry out at least one portion of steps a), and/or c), and/or e) of the method” is statements of intended use.  A recitation of the intended 
Regarding Claim 8, Thorwarth teaches the assembly method according to claim 1, wherein the assembled product is a motor vehicle or a portion of a motor vehicle ([0002]: vehicle bodies).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7, 9-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorwarth (U.S. Patent Publication No. 2018/0029178), as applied to Claims 1-4, 9, 12, 18, and 19 and further in view of Eberl (U.S. Patent Publication No. 2019/0127000).
Regarding Claims 3 and 9, Thorwarth teaches the assembly method according to claims 1 and 2, but, does not explicitly teach wherein step a) is followed by a step a1) of automated check-up of the loading of each movable platform of the at least one movable platform.
Eberl teaches step a) is followed by a step a1) of automated check-up of the loading of each movable platform (Fig. 1, 20) of the at least one movable platform ([0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the workpiece inspection station between steps of a) and b) of Thorwarth in order to verify the type and position of the workpiece on the movable platform prior to processing the workpieces in the assembly station as suggested in Eberl [0010].
Regarding Claims 4, 10, 11, and 12, Thorwarth teaches the assembly method according to claims 1, 2, 3 and 9 wherein the assembly site can be configured in any desired way including assembly stations (Fig. 7, 18-21) working in a parallel operation ([0104]: parallel operation, [0105]: parallel in two or more functionally equivalent manufacturing systems, Fig. 1 shows matrix of assembly stations with conveying paths (7)), each dedicated to the assembly of one or several partial assembly(assemblies) of the product or a portion of a product ([0104]-[0105]), the method comprising the following additional steps, carried out before step b):
aa) displacing a movable platform (Fig. 1, 20) from the at least one movable platform up to the assembly stations ([0016], lines 4-5 & [0119]: lines 15-17);
and the method comprising the following additional step, carried out following step f):
g) repeating steps aa), b) to f) so that the movable platform is successively displaced from an assembly line on which at least one partial assembly is assembled to another assembly line on which another partial assembly is assembled ([0107]: the finished workpiece can be delivered directly to a further manufacturing zone.).

Thorwarth teaches different workpieces manufactured by assembly stations (Fig. 7, 18-21) in a parallel operation ([0104]: parallel operation, [0105]: parallel in two or more functionally equivalent manufacturing systems) and a further manufacturing zone ([0107]).  Therefore, it would have been obvious to one of ordinary skill in the art that groups of assembly stations would form a plurality of assembly lines wherein each assembly line would manufacture a particular workpeice and/or the finished workepiece in one assembly line can be delivered to another assembly line for an additional production process.  
Eberl teaches ab) checking up the loading of the movable platform prior to displacing the movable platform to the assembly station ([0042]-[0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inspect the workpieces on the movable platform at the assembly line of Throwarth prior to displacing the movable platform to the assembly station in order to ensure correct workpieces are properly positioned on the movable platform prior to the assembly process.
In case if any issues such as wrong parts, incorrect position of parts and etc. are found during the check-up, it would have been obvious to  correct the issues by various means including configuring the movable platform and completing the loading in order to ensure a smooth transfer of the workpieces to the assembly workstation.   
Regarding Claims 7 and 19, Thorwarth teaches the assembly method according to claims 1 and 18, wherein the at least one movable platform comprises a type identifier reading successively by each assembly station (Fig. 7, 18-21) of the plurality of assembly stations, said 
Thorwarth does not explicitly teach an electronic memory, accessible in writing and said information being updated and used by each assembly station of the plurality of assembly stations. 
Eberl teaches an electronic memory (Fig. 2, 8: RFID contains an electronic memory), accessible in writing and reading by the inspection device (32) ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data carrier (8) of Eberl as the type identifier of Thorwarth in order to not only read the type of workpieces carried by the movable platform, but also, write an information on the data carrier such as the workstation identifier in order to keep track of the workstations that the movable platform visited which then can be used by the subsequent workstations to verify a proper sequence of the manufacturing process.  
Regarding Claims 14, 15 and 16, Thorwarth/Eberl teach the assembly method according to claims 3, 4 and 12, wherein the at least one movable platform (Thorwarth Fig. 7, 5) is displaced by an autonomous vehicle driven by a programmed system (Thorwarth [0011], [0065]: programmable conveyor tracks).
Regarding Claim 18, Thorwarth/Eberl teach the assembly method according to claim 16, wherein the at least one movable platform (Thorwarth Fig. 7, 5) carries at least one handling robot to carry out at least one portion of steps a), and/or c), and/or e) of the method (Thorwarth [0112]: robot).
Examiner notes that the limitations such as “to carry out at least one portion of steps a), and/or c), and/or e) of the method” is statements of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the 
Regarding Claim 20, Thorwarth/Eberl teaches the assembly method according to claim 19, wherein the assembled product is a motor vehicle or a portion of a motor vehicle (Thorwarth [0002]: vehicle bodies).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki et al. (U.S. Patent No. 5,893,208) teach a self-propelled carrier carrying workpieces throughout an assembly line.  Tominage et al. (U.S. Patent No. 5,347,700) teach a self-running carriage having parts and fundamental vehicle works running on an assembly line.  Thorwarth (U.S. Patent Publication No. 2018/0354083) teach a conveying means carrying workpieces and tools to multiple lined-up manufacturing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/4/2021